

116 HR 5863 IH: To amend the Internal Revenue Code of 1986 to allow married couples to apply the student loan interest deduction limitation separately to each spouse, and for other purposes.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5863IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mrs. Hartzler (for herself, Mr. Garamendi, Mr. Meadows, Mr. Norcross, Mr. Stewart, Mr. Larsen of Washington, Mr. Cole, Mr. Courtney, Mr. Smith of Missouri, Mr. Riggleman, Mr. Lamborn, Mr. Budd, Mr. Norman, Mr. Banks, Mr. Cline, Mr. Spano, Mr. Grothman, Mr. Yoho, Mr. Johnson of South Dakota, Mr. Loudermilk, Mr. LaMalfa, Mr. David P. Roe of Tennessee, Mr. Flores, Mr. McKinley, Mr. King of Iowa, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow married couples to apply the student loan interest deduction limitation separately to each spouse, and for other purposes.1.Student loan interest deduction limitation applied separately to each spouse(a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows:(1)In generalThe interest taken into account with respect to a taxpayer for a taxable year under subsection (a) for indebtedness incurred by an individual shall not exceed $2,500..(b)Conforming amendmentsSection 221 of such Code is amended—(1)in subsection (b), by striking the heading and inserting Dollar limitations, and (2)by amending subsection (e) to read as follows: (e)Denial of double benefitNo deduction shall be allowed under this section for any amount for which a deduction is allowable under any other provision of this chapter. .(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 